Citation Nr: 0825200	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound 
residuals of the abdominal wall, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) which denied entitlement to a rating higher than 
10 percent for residuals of a gunshot wound of the abdominal 
wall.  In July 2007, the veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  Also, in July 2007, the veteran's case was advanced 
on the docket due to his advanced age.

The Board issued a decision in August 2007 which denied the 
veteran's appeal.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Secretary of Veterans Affairs (VA) and the 
veteran, through an attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that motion later in May 2008.  The case is 
now before the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that in the previous 
decision that Board had stated that a separate compensable 
rating for an abdominal scar was not warranted as separate 
ratings for a peritoneal adhesion and scarring would result 
in pyramiding.  The Joint Motion stated, however, that the 
Board had not provided an adequate statement of the reasons 
and bases for such a conclusion.  The Board was specifically 
instructed to address whether the peritoneal adhesion and the 
skin scar were manifested as the same disability, and whether 
the pain the appellant experienced from his scar was the same 
pain that had been reported to be associated with his 
abdominal scar.  It was further stated that if the medical 
evidence necessary to make such a determination was not of 
record, than the Board should obtain an medical examination 
or opinion that provided the information necessary to make 
such a determination.  

The Joint Motion further stated that a remand was required 
because the Board had not addressed whether an increased 
rating was warranted for any muscle injury of the abdominal 
wall under 38 C.F.R. § 4.73 (muscle injuries).  Again, it was 
noted that if the medical evidence necessary to make such a 
determination was not of record, the Board should obtain a 
medical examination.  

In light of the foregoing instructions, the Board concludes 
that a remand for a medical examination is warranted.  The 
Board notes that review of the most recent VA disability 
evaluation examination conducted in January 2007 reflects 
that it does not contain all findings and opinions necessary 
to address the concerns raised in the Joint Motion.  When the 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Finally, the Board notes that further notification is 
required pursuant to the VCAA with respect to the veteran's 
claim for an increased rating.  In June 2004, the veteran 
received notice that he should show that his disability had 
worsened.  Significantly, however, in Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  The 
inadequacy of the original letter was only partially 
mitigated by the issuance of another letter in March 2006.  A 
remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran, 
including a description of the provisions 
of the VCAA, notice of the evidence 
required to substantiate the claim, and 
notice of the veteran's responsibilities 
and VA's responsibilities in developing 
the evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain, and a request 
that the veteran provide any evidence in 
his possession that pertains to the claim 
in accordance with 38 C.F.R. § 
3.159(b)(1). 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2007).  See VBA 
Fast Letter 08-16.  

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  In particular, the letter 
should include the rating criteria from 
the relevant diagnostic codes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The veteran should be afforded a VA 
muscle examination to determine the 
current degree of severity of his 
abdominal wound.  The claims folder must 
be made available to, and be reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should address 
the impairment of the affected muscle 
group(s) (if any), and the presence or 
absence of the cardinal signs and 
symptoms of muscle disability recognized 
by VA at 38 C.F.R. § 4.56(c) should be 
addressed: loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.  The severity of 
the veteran's muscle disabilities (if 
any) should be described as slight, 
moderate, moderately severe, or severe 
pursuant to the definitions contained in 
38 C.F.R. § 4.56(d).  The examination 
report should also include all findings 
necessary to rate the veteran's scar 
under Diagnostic Code 7804.  The examiner 
should also comment regarding whether any 
pain due to a scar on the skin is 
productive of separate disability 
compared to any pain from peritoneal 
adhesion.

3.  The RO should review the examination 
report to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should adjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




